Case 2:20-cv-13134-LVP-RSW ECF No. 58, PageID.3264 Filed 12/04/20 Page 1 of 4




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN

TIMOTHY KING, MARIAN ELLEN
SHERIDAN, JOHN EARL HAGGARD,
CHARLES JAMES RITCHARD, JAMES
DAVID HOOPER, and DAREN WADE
RUBINGH,                                       CIVIL ACTION

                  Plaintiffs,
                                               Case No. 2:20-CV-13134
      v.

GRETCHEN WHITMER, in her official              Hon. Linda V. Parker
capacity as Governor of Michigan,
JOCELYN BENSON, in her official
capacity as Michigan Secretary of State,
and MICHIGAN BOARD OF STATE                    INTERVENOR-DEFENDANTS’
CANVASSERS.                                    MOTION FOR LEAVE TO FILE
                                                RESPONSE TO PLAINTIFFS’
                  Defendants.                       SUBMISSION OF
                                               SUPPLEMENTAL AUTHORITY
DEMOCRATIC NATIONAL
COMMITTEE and MICHIGAN
DEMOCRATIC PARTY,

                  Intervenor-Defendants.

CITY OF DETROIT,

                  Intervenor-Defendants.

ROBERT DAVIS

                  Intervenor-Defendant.



                   EXPEDITED CONSIDERATION REQUESTED



                                           1
Case 2:20-cv-13134-LVP-RSW ECF No. 58, PageID.3265 Filed 12/04/20 Page 2 of 4




      NOW COMES Intervenor-Defendants, the Democratic National Committee

and the Michigan Democratic Party, and hereby moves for leave to file a short, two-

paragraph response to Plaintiffs’ December 4, 2020 submission of supplemental

authority (ECF Nos. 57 & 57-1), in which Plaintiffs identified a December 4, 2020

scheduling order from the U.S. District Court for the Eastern District of Wisconsin

in Feehan v. Wisconsin Elections Commission, et al., Case No. 20-cv-1771-pp (E.D.

Wis. Dec. 4, 2020) (ECF No. 57-1).          Plaintiffs also submitted a three-page,

supplemental brief. (ECF No. 57, PageIDs 3198-3200).

      Pursuant to Local Rule 7.1, on December 4, 2020, counsel for Intervenor-

Defendants sought concurrence from Plaintiffs’ counsel by way of written

correspondence, and Plaintiffs’ counsel concurs with the motion.

      WHEREFORE, Intervenor-Defendants respectfully request that the Court

grant this motion and accept the attached (Exhibit 1), proposed response to

Plaintiffs’ December 4, 2020 submission of supplemental authority.

      Dated: December 4, 2020.          Respectfully submitted,


                                        /s/ Scott R. Eldridge
 Marc E. Elias (DC #442007)             Scott R. Eldridge (P66452)
 Jyoti Jasrasaria (DC #1671527)*        MILLER CANFIELD
 PERKINS COIE LLP                       One Michigan Avenue, Suite 900
 700 Thirteenth Street NW, Suite 800    Lansing, Michigan 48933
 Washington, DC 20005                   Telephone: (517) 483-4918
 Telephone: (202) 654-6200              eldridge@millercanfield.com
 melias@perkinscoie.com
 jjasrasaria@perkinscoie.com            Mary Ellen Gurewitz (P25724)

                                        2
Case 2:20-cv-13134-LVP-RSW ECF No. 58, PageID.3266 Filed 12/04/20 Page 3 of 4




                                       CUMMINGS & CUMMINGS
 William B. Stafford (WA #39849)*      423 North Main Street, Suite 200
 Jonathan P. Hawley (WA #56297)*       Royal Oak, Michigan 48067
 PERKINS COIE LLP                      Telephone: (248) 733-3405
 1201 Third Avenue, Suite 4900         maryellen@cummingslawpllc.com
 Seattle, Washington 98101
 Telephone: (206) 359-8000             Seth P. Waxman (DC #257337)
 wstafford@perkinscoie.com             Brian M. Boynton (DC #483187)
 jhawley@perkinscoie.com               WILMER CUTLER PICKERING
                                       HALE AND DORR LLP
 John F. Walsh (CO #16642)             1875 Pennsylvania Avenue NW
 WILMER CUTLER PICKERING               Washington, D.C. 20006
 HALE AND DORR LLP                     Telephone: (202) 663-6000
 1225 Seventeenth Street, Suite 2600   seth.waxman@wilmerhale.com
 Denver, Colorado 80202                brian.boynton@wilmerhale.com
 Telephone: (720) 274-3154
 john.walsh@wilmerhale.com
 Counsel for Intervenor-Defendants DNC Services Corporation/Democratic
           National Committee and Michigan Democratic Party

                          *Admission forthcoming




                                       3
Case 2:20-cv-13134-LVP-RSW ECF No. 58, PageID.3267 Filed 12/04/20 Page 4 of 4




                        CERTIFICATE OF SERVICE

      Scott R. Eldridge certifies that on the 4th day of December 2020, he served a

copy of the above document in this matter on all counsel of record and parties via

the ECF system.

                                            /s/ Scott R. Eldridge
                                            Scott R. Eldridge




                                        4
Case 2:20-cv-13134-LVP-RSW ECF No. 58-1, PageID.3268 Filed 12/04/20 Page 1 of 4




                        Exhibit 1
Case 2:20-cv-13134-LVP-RSW ECF No. 58-1, PageID.3269 Filed 12/04/20 Page 2 of 4




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN

 TIMOTHY KING, MARIAN ELLEN
 SHERIDAN, JOHN EARL HAGGARD,
 CHARLES JAMES RITCHARD, JAMES
 DAVID HOOPER, and DAREN WADE
 RUBINGH,                                         CIVIL ACTION

                    Plaintiffs,
                                                  Case No. 2:20-CV-13134
       v.

 GRETCHEN WHITMER, in her official                Hon. Linda V. Parker
 capacity as Governor of Michigan,
 JOCELYN BENSON, in her official
 capacity as Michigan Secretary of State,
 and MICHIGAN BOARD OF STATE                    INTERVENOR-DEFENDANTS’
 CANVASSERS.                                     RESPONSE TO PLAINTIFFS’
                                                     SUBMISSION OF
                    Defendants.                 SUPPLEMENTAL AUTHORITY
 DEMOCRATIC NATIONAL
 COMMITTEE and MICHIGAN
 DEMOCRATIC PARTY,

                    Intervenor-Defendants.

 CITY OF DETROIT,

                    Intervenor-Defendants.

 ROBERT DAVIS

                    Intervenor-Defendant.



       In support of their motion for Declaratory, Emergency, and Permanent

 Injunctive relief seeking to “de-certify” Michigan’s election (ECF No. 7), Plaintiffs
Case 2:20-cv-13134-LVP-RSW ECF No. 58-1, PageID.3270 Filed 12/04/20 Page 3 of 4




 have submitted, as supposed “supplemental authority,” an order setting a briefing

 schedule in a case Plaintiffs’ counsel initiated in the U.S. District Court for the

 Eastern District of Wisconsin seeking to nullify the results of that state’s presidential

 election. See ECF No. 57 & 57-1. Plaintiffs contend that the scheduling order in the

 Wisconsin case “rebuts Defendant and Defendant Intervenors’ assertion of laches

 and abstention as grounds for dismissal of the Complaint and denial of Plaintiffs’

 TRO motion” in the present action. ECF No. 57 at 3.

       Plaintiffs’ characterization of the Wisconsin scheduling order is blatantly

 incorrect. The Wisconsin order sets a briefing schedule. It does not address or

 resolve the merits of any claims or defenses asserted in the Wisconsin case—

 including laches and abstention—let alone in this case. See ECF No. 14-1 at 7-10;

 ECF 31 at 3-7, 19-31; ECF No. 39 at 26-29, 30.




                                             2
Case 2:20-cv-13134-LVP-RSW ECF No. 58-1, PageID.3271 Filed 12/04/20 Page 4 of 4




       Dated: December 4, 2020.         Respectfully submitted,

                                        /s/ Scott R. Eldridge
  Marc E. Elias (DC #442007)            Scott R. Eldridge (P66452)
  Jyoti Jasrasaria (DC #1671527)*       MILLER CANFIELD
  PERKINS COIE LLP                      One Michigan Avenue, Suite 900
  700 Thirteenth Street NW, Suite 800   Lansing, Michigan 48933
  Washington, DC 20005                  Telephone: (517) 483-4918
  Telephone: (202) 654-6200             eldridge@millercanfield.com
  melias@perkinscoie.com
  jjasrasaria@perkinscoie.com           Mary Ellen Gurewitz (P25724)
                                        CUMMINGS & CUMMINGS
  William B. Stafford (WA #39849)*      423 North Main Street, Suite 200
  Jonathan P. Hawley (WA #56297)*       Royal Oak, Michigan 48067
  PERKINS COIE LLP                      Telephone: (248) 733-3405
  1201 Third Avenue, Suite 4900         maryellen@cummingslawpllc.com
  Seattle, Washington 98101
  Telephone: (206) 359-8000             Seth P. Waxman (DC #257337)
  wstafford@perkinscoie.com             Brian M. Boynton (DC #483187)
  jhawley@perkinscoie.com               WILMER CUTLER PICKERING
                                        HALE AND DORR LLP
  John F. Walsh (CO #16642)             1875 Pennsylvania Avenue NW
  WILMER CUTLER PICKERING               Washington, D.C. 20006
  HALE AND DORR LLP                     Telephone: (202) 663-6000
  1225 Seventeenth Street, Suite 2600   seth.waxman@wilmerhale.com
  Denver, Colorado 80202                brian.boynton@wilmerhale.com
  Telephone: (720) 274-3154
  john.walsh@wilmerhale.com
  Counsel for Intervenor-Defendants DNC Services Corporation/Democratic
            National Committee and Michigan Democratic Party

                           *Admission forthcoming




                                         3
